--------------------------------------------------------------------------------

Exhibit 10.2

CHINA NUTRIFRUIT GROUP LIMITED

2010 EQUITY INCENTIVE PLAN

1.

Purposes of the Plan. China Nutrifruit Group Limited, a Nevada corporation (the
“Company”) hereby establishes the China Nutrifruit Group Limited 2010 EQUITY
INCENTIVE PLAN (the “Plan”).The purposes of this Plan are to attract and retain
the best available personnel for positions of substantial responsibility, to
provide additional incentive to Employees, Directors and Consultants, and to
promote the long-term growth and profitability of the Company. The Plan permits
the grant of Incentive Stock Options, Nonstatutory Stock Options, Restricted
Stock, Restricted Stock Units, Stock Appreciation Rights, Performance Units and
Performance Shares as the Administrator may determine.

 

 

2.

Definitions. The following definitions will apply to the terms in the Plan:

“Administrator” means the Compensation Committee.

“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

“Award” means, individually or collectively, a grant under the Plan of Options,
SARs, Restricted Stock, Restricted Stock Units, Performance Units or Performance
Shares.

“Award Agreement” means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan. The Award
Agreement is subject to the terms and conditions of the Plan.

“Board” means the Board of Directors of the Company.

“Change in Control” means the occurrence of any of the following events:

(i)

Any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) becomes the "beneficial owner" (as defined in Rule 13d-3 of the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the total voting power represented by the Company's
then outstanding voting securities; provided however, that for purposes of this
subsection (i) any acquisition of securities directly from the Company shall not
constitute a Change in Control; or

--------------------------------------------------------------------------------

(ii)

The consummation of the sale or disposition by the Company of all or
substantially all of the Company's assets;

(iii)

A change in the composition of the Board occurring within a two-year period, as
a result of which fewer than a majority of the directors are Incumbent
Directors. “Incumbent Directors” means directors who either (A) are Directors as
of the effective date of the Plan, or (B) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or

(iv)

The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

For avoidance of doubt, a transaction will not constitute a Change in Control
if: (i) its sole purpose is the change the state of the Company’s incorporation,
or (ii) its sole purpose is to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction.

“Code” means the Internal Revenue Code of 1986, as amended. Any reference in the
Plan to a section of the Code will be a reference to any successor or amended
section of the Code.

“Committee” means a committee of Directors or of other individuals satisfying
Applicable Laws appointed by the Compensation Committee in accordance with
Section 4 hereof.

“Compensation Committee” means the compensation committee of the Board.

“Common Stock” means the common stock of the Company.

“Company” means China Nutrifruit Group Limited, a Nevada corporation, or any
successor thereto.

“Consultant” means any person, including an advisor, engaged by the Company or a
Parent or Subsidiary to render services to such entity.

2

--------------------------------------------------------------------------------

“Director” means a member of the Board.

“Disability” means total and permanent disability as determined by the
Administrator in its discretion in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

“Employee” means any person, including Officers and Directors, employed by the
Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director's fee by the Company will be sufficient to
constitute "employment" by the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for Awards of the same type (which may have
lower exercise prices and different terms), Awards of a different type and/or
cash, and/or (ii) the exercise price of an outstanding Award is reduced.

“Fair Market Value” means, as of any date, the value of Common Stock determined
as follows:

(i)

If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation any division or subdivision of the
Nasdaq Stock Market, its Fair Market Value will be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system on the day of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

(ii)

If the Common Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, including without limitation quotation through
the over the counter bulletin board (“OTCBB”) quotation service administered by
the Financial Industry Regulatory Authority (“FINRA”) , the Fair Market Value of
a Share will be the mean between the high bid and low asked prices for the
Common Stock on the day of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable; or

(iii)

In the absence of an established market for the Common Stock, the Fair Market
Value will be determined in good faith by the Administrator, and to the extent
Section 15 applies (a) with respect to ISOs, the Fair Market Value shall be
determined in a manner consistent with Code section 422 or (b) with respect to
NSOs or SARs, the Fair Market Value shall be determined in a manner consistent
with Code section 409A.

“Fiscal Year” means the fiscal year of the Company.

3

--------------------------------------------------------------------------------

“Grant Date” means, for all purposes, the date on which the Administrator
determines to grant an Award, or such other later date as is determined by the
Administrator, provided that the Administrator cannot grant an Award prior to
the date the material terms of the Award are established. Notice of the
Administrator’s determination to grant an Award will be provided to each
Participant within a reasonable time after the Grant Date.

“Incentive Stock Option” or “ISO” means an Option that by its terms qualifies
and is otherwise intended to qualify as an incentive stock option within the
meaning of Section 422 of the Code and the regulations promulgated thereunder.

“Nonstatutory Stock Option” or “NSO” means an Option that by its terms does not
qualify or is not intended to qualify as an ISO.

“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

“Option” means a stock option granted pursuant to the Plan.

“Optioned Shares” means the Common Stock subject to an Option.

“Optionee” means the holder of an outstanding Option.

“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

“Participant” means the holder of an outstanding Award.

“Performance Share” means an Award denominated in Shares which may vest in whole
or in part upon attainment of performance goals or other vesting criteria as the
Administrator may determine pursuant to Section 10.

“Performance Unit” means an Award which may vest in whole or in part upon
attainment of performance goals or other vesting criteria as the Administrator
may determine and which may be settled for cash, Shares or other securities or a
combination of the foregoing pursuant to Section 10.

“Period of Restriction” means the period during which Shares of Restricted Stock
are subject to forfeiture or restrictions on transfer pursuant to Section 7.

“Plan” means this 2010 Equity Incentive Plan.

“Restricted Stock” means Shares awarded to a Participant which are subject to
forfeiture and restrictions on transferability in accordance with Section 7.

4

--------------------------------------------------------------------------------

“Restricted Stock Unit” means the right to receive one Share at the end of a
specified period of time, which right is subject to forfeiture in accordance
with Section 8 of the Plan.

“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3.

“Section” means a paragraph or section of this Plan.

“Section 16(b)” means Section 16(b) of the Exchange Act.

“Service Provider” means an Employee, Director or Consultant.

“Share” means a share of the Common Stock, as adjusted in accordance with
Section 13.

“Stock Appreciation Right” or “SAR” means the right to receive payment from the
Company in an amount no greater than the excess of the Fair Market Value of a
Share at the date the SAR is exercised over a specified price fixed by the
Administrator in the Award Agreement, which shall not be less than the Fair
Market Value of a Share on the Grant Date. In the case of a SAR which is granted
in connection with an Option, the specified price shall be the Option exercise
price.

“Subsidiary” means a "subsidiary corporation", whether now or hereafter
existing, as defined in Section 424(f) of the Code.

“Ten Percent Owner” means any Service Provider who is, on the grant date of an
ISO, the owner of Shares (determined with application of ownership attribution
rules of Code Section 424(d)) possessing more than 10% of the total combined
voting power of all classes of stock of the Company or any of its Subsidiaries.

3. Stock Subject to the Plan.


  a.

Stock Subject to the Plan. Subject to the provisions of Section 13, the maximum
aggregate number of Shares that may be issued under the Plan is 10 million
(10,000,000) Shares. The Shares may be authorized but unissued, or reacquired
Common Stock.

   

 

  b.

Lapsed Awards. If an Award expires or becomes unexercisable without having been
exercised in full or, with respect to Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units, is forfeited in whole or in part to the
Company, the unpurchased Shares (or for Awards other than Options and SARs, the
forfeited or unissued Shares) which were subject to the Award will become
available for future grant or sale under the Plan (unless the Plan has
terminated). With respect to SARs, only Shares actually issued pursuant to a SAR
will cease to be available under the Plan; all remaining Shares subject to the
SARs will remain available for future grant or sale under the Plan (unless the
Plan has terminated). Shares that have actually been issued under the Plan under
any Award will not be returned to the Plan and will not become available for
future distribution under the Plan; provided, however, that if Shares issued
pursuant to Awards of Restricted Stock, Restricted Stock Units, Performance
Shares or Performance Units are forfeited to the Company, such Shares will
become available for future grant under the Plan. Shares withheld by the Company
to pay the exercise price of an Award or to satisfy tax withholding obligations
with respect to an Award will become available for future grant or sale under
the Plan. To the extent an Award under the Plan is paid out in cash rather than
Shares, such cash payment will not result in reducing the number of Shares
available for issuance under the Plan.

5

--------------------------------------------------------------------------------


  c.

Share Reserve. The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.


4. Administration of the Plan.


  a.

Procedure. The Plan shall be administered by the Compensation Committee. The
Compensation Committee may delegate the responsibility for administering the
Plan with respect to designated classes of eligible Participants to different
committees consisting of two or more members of the Board, subject to such
limitations as the Administrator deems appropriate. Committee members shall
serve for such term as the Compensation Committee may determine, subject to
removal by the Compensation Committee at any time.

   

 

  b.

Powers of the Administrator. Subject to the provisions of the Plan and the
approval of any relevant authorities, and in the case of a Committee, subject to
the specific duties delegated by the Compensation Committee to such Committee,
the Administrator will have the authority, in its discretion:

i.

to determine the Fair Market Value;

ii.

 to select the Service Providers to whom Awards may be granted hereunder;

iii.

 to determine the number of Shares to be covered by each Award granted
hereunder;

iv.

 to approve forms of agreement for use under the Plan;

v.

 to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder. Such terms and conditions include, but are
not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on continued employment, continued service or
performance criteria), any vesting acceleration (whether by reason of a Change
of Control or otherwise) or waiver of forfeiture restrictions, and any
restriction or limitation regarding any Award or the Shares relating thereto,
based in each case on such factors as the Administrator, in its sole discretion,
will determine;

6

--------------------------------------------------------------------------------

vi.

subject to Section 15(c) of the Plan, to reduce, without prior stockholder
approval, the exercise price of any Award to the then current Fair Market Value
of the Common Stock covered by such Award if the Fair Market Value has declined
since the Grant Date;

vii.

to construe and interpret the terms of the Plan and Awards granted pursuant to
the Plan, including the right to construe disputed or doubtful Plan and Award
provisions;

viii.

to prescribe, amend and rescind rules and regulations relating to the Plan;

ix.

to modify or amend each Award (subject to Section 19(c)) to the extent any
modification or amendment is consistent with the terms of the Plan. The
Administrator shall have the discretion to extend the exercise period of Options
generally provided the exercise period is not extended beyond the earlier of the
original term of the Option or 10 years from the original grant date, or
specifically (1) if the exercise period of an Option is extended (but to no more
than 10 years from the original grant date) at a time when the exercise price
equals or exceeds the fair market value of the Optioned Shares or (2) an Option
cannot be exercised because such exercise would violate Applicable Laws,
provided that the exercise period is not extended more than 30 days after the
exercise of the Option would no longer violate Applicable Laws.

x.

to allow Participants to satisfy withholding tax obligations in such manner as
prescribed in Section 14;

xi.

to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

xii.

to delay issuance of Shares or suspend Participant’s right to exercise an Award
as deemed necessary to comply with Applicable Laws; and

xiii.

to make all other determinations deemed necessary or advisable for administering
the Plan.

7

--------------------------------------------------------------------------------


c.

Effect of Administrator's Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards. Any decision or action taken or to be taken by
the Administrator, arising out of or in connection with the construction,
administration, interpretation and effect of the Plan and of its rules and
regulations, shall, to the maximum extent permitted by Applicable Laws, be
within its absolute discretion (except as otherwise specifically provided in the
Plan) and shall be final, binding and conclusive upon the Company, all
Participants and any person claiming under or through any Participant.  

 

5.

Eligibility. NSOs, Restricted Stock, Restricted Stock Units, SARs, Performance
Units and Performance Shares may be granted to Service Providers. ISOs may be
granted as specified in Section 15(a).

 

 

6.

Stock Options.

a.

Grant of Options. Subject to the terms and conditions of the Plan, the
Administrator, at any time and from time to time, may grant Options to Service
Providers in such amounts as the Administrator will determine in its sole
discretion. For purposes of the foregoing sentence, Service Providers shall
include prospective employees or consultants to whom Options are granted in
connection with written offers of employment or engagement of services,
respectively, with the Company; provided that no Option granted to a prospective
employee or consultant may be exercised prior to the commencement of employment
or services with the Company. The Administrator may grant NSOs, ISOs, or any
combination of the two. ISOs shall be granted in accordance with Section 15(a)
of the Plan.

b.

Option Award Agreement. Each Option shall be evidenced by an Award Agreement
that shall specify the type of Option granted, the Option price, the exercise
date, the term of the Option, the number of Shares to which the Option pertains,
and such other terms and conditions (which need not be identical among
Participants) as the Administrator shall determine in its sole discretion. If
the Award Agreement does not specify that the Option is to be treated as an ISO,
the Option shall be deemed a NSO.

c.

Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option will be no less than the Fair Market Value per
Share on the Grant Date.

d.

Term of Options. The term of each Option will be stated in the Award Agreement.
Unless terminated sooner in accordance with the remaining provisions of this
Section 6, each Option shall expire either ten (10) years after the Grant Date,
or after a shorter term as may be fixed by the Board.

  e. Time and Form of Payment.

i.

Exercise Date. Each Award Agreement shall specify how and when Shares covered by
an Option may be purchased. The Award Agreement may specify waiting periods, the
dates on which Options become exercisable or “vested” and, subject to the
termination provisions of this section, exercise periods. The Administrator may
accelerate the exercisability of any Option or portion thereof.

8

--------------------------------------------------------------------------------

ii.

Exercise of Option. Any Option granted hereunder will be exercisable according
to the terms of the Plan and at such times and under such conditions as
determined by the Administrator and set forth in the Award Agreement. An Option
may not be exercised for a fraction of a Share. An Option will be deemed
exercised when the Company receives: (1) notice of exercise (in such form as the
Administrator specify from time to time) from the person entitled to exercise
the Option, and (2) full payment for the Shares with respect to which the Option
is exercised (together with all applicable withholding taxes). Full payment may
consist of any consideration and method of payment authorized by the
Administrator and permitted by the Award Agreement and the Plan (together with
all applicable withholding taxes). Shares issued upon exercise of an Option will
be issued in the name of the Optionee or, if requested by the Optionee, in the
name of the Optionee and his or her spouse. Until the Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder will exist with respect to the Optioned
Shares, notwithstanding the exercise of the Option. The Company will issue (or
cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 13.

iii.

Payment. The Administrator will determine the acceptable form of consideration
for exercising an Option, including the method of payment. Such consideration
may consist entirely of:

(1)

cash;

(2)

check;

(3)

to the extent not prohibited by Section 402 of the Sarbanes-Oxley Act of 2002, a
promissory note;

(4)

other Shares, provided Shares have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Option will
be exercised;

(5)

to the extent not prohibited by Section 402 of the Sarbanes-Oxley Act of 2002,
in accordance with any broker-assisted cashless exercise procedures approved by
the Company and as in effect from time to time;

(6)

by asking the Company to withhold Shares from the total Shares to be delivered
upon exercise equal to the number of Shares having a value equal to the
aggregate Exercise Price of the Shares being acquired;

(7)

any combination of the foregoing methods of payment; or

9

--------------------------------------------------------------------------------

(8)

such other consideration and method of payment for the issuance of Shares to the
extent permitted by Applicable Laws.

f.

Forfeiture of Options. All unexercised Options shall be forfeited to the Company
in accordance with the terms and conditions set forth in the Award Agreement and
again will become available for grant under the Plan.

7. Restricted Stock.

a.

Grant of Restricted Stock. Subject to the terms and conditions of the Plan, the
Administrator, at any time and from time to time, may grant Shares of Restricted
Stock to Service Providers in such amounts as the Administrator will determine
in its sole discretion.

b.

Restricted Stock Award Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions (which need not be
identical among Participants) as the Administrator will determine in its sole
discretion. Unless the Administrator determines otherwise, the Company as escrow
agent will hold Shares of Restricted Stock until the restrictions on such Shares
have lapsed.

  c. Vesting Conditions and Other Terms.

i.

Vesting Conditions. The Administrator, in its sole discretion, may impose such
conditions on the vesting of Shares of Restricted Stock as it may deem advisable
or appropriate, including but not limited to, achievement of Company-wide,
business unit, or individual goals (including, but not limited to, continued
employment or service), or any other basis determined by the Administrator in
its discretion. The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed. The Administrator may, in its
discretion, also provide for such complete or partial exceptions to an
employment or service restriction as it deems equitable.

ii.

Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.

iii.

Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares, unless the
Administrator determines otherwise. If any such dividends or distributions are
paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.

10

--------------------------------------------------------------------------------

iv.

Transferability. Except as provided in this Section, Shares of Restricted Stock
may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.

d.

Removal of Restrictions. All restrictions imposed on Shares of Restricted Stock
shall lapse and the Period of Restriction shall end upon the satisfaction of the
vesting conditions imposed by the Administrator.

e.

Forfeiture of Restricted Stock. On the date set forth in the Award Agreement,
the Shares of Restricted Stock for which restrictions have not lapsed will be
forfeited and revert to the Company and again will become available for grant
under the Plan.

8. Restricted Stock Units.

a.

Grant of Restricted Stock Units. Subject to the terms and conditions of the
Plan, the Administrator, at any time and from time to time, may grant Restricted
Stock Units to Service Providers in such amounts as the Administrator will
determine in its sole discretion.

b.

Restricted Stock Units Award Agreement. Each Award of Restricted Stock Units
will be evidenced by an Award Agreement that will specify the number of
Restricted Stock Units granted, vesting criteria, form of payout, and such other
terms and conditions (which need not be identical among Participants) as the
Administrator will determine in its sole discretion.

c.

Vesting Conditions. The Administrator shall set vesting criteria in its
discretion, which, depending on the extent to which the criteria are met, will
determine the number of Restricted Stock Units that will be paid out to the
Participant. The Administrator may set vesting criteria based upon the
achievement of Company-wide, business unit, or individual goals (including, but
not limited to, continued employment or service), or any other basis determined
by the Administrator in its discretion. At any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.

d.

Time and Form of Payment. Upon satisfaction of the applicable vesting
conditions, payment of vested Restricted Stock Units shall occur in the manner
and at the time provided in the Award Agreement, but in no event later than the
15th day of the third month following the end of the year in which vesting
occurred. Except as otherwise provided in the Award Agreement, Restricted Stock
Units may be paid in cash, Shares, or a combination thereof at the sole
discretion of the Administrator. Restricted Stock Units that are fully paid in
cash will not reduce the number of Shares available for issuance under the Plan.

e.

Forfeiture of Restricted Stock Units. All unvested Restricted Stock Units shall
be forfeited to the Company on the date set forth in the Award Agreement and
again will become available for grant under the Plan.

11

--------------------------------------------------------------------------------


9. Stock Appreciation Rights.

a.

Grant of SARs. Subject to the terms and conditions of the Plan, the
Administrator, at any time and from time to time, may grant SARs to Service
Providers in such amounts as the Administrator will determine in its sole
discretion.

b.

Award Agreement. Each SAR grant will be evidenced by an Award Agreement that
will specify the exercise price, the number of Shares underlying the SAR grant,
the term of the SAR, the conditions of exercise, and such other terms and
conditions (which need not be identical among Participants) as the Administrator
will determine in its sole discretion.

c.

Exercise Price and Other Terms. The per Share exercise price for the exercise of
an SAR will be no less than the Fair Market Value per Share on the Grant Date.

d.

Time and Form of Payment of SAR Amount. Upon exercise of a SAR, a Participant
will be entitled to receive payment from the Company in an amount no greater
than: (i) the difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times (ii) the number of Shares with respect
to which the SAR is exercised. An Award Agreement may provide for a SAR to be
paid in cash, Shares of equivalent value, or a combination thereof.

e.

Forfeiture of SARs. All unexercised SARs shall be forfeited to the Company in
accordance with the terms and conditions set forth in the Award Agreement and
again will become available for grant under the Plan.

10. Performance Units and Performance Shares.

a.

Grant of Performance Units and Performance Shares. Performance Units or
Performance Shares may be granted to Service Providers at any time and from time
to time, as will be determined by the Administrator, in its sole discretion. The
Administrator will have complete discretion in determining the number of
Performance Units and Performance Shares granted to each Participant.

b.

Award Agreement. Each Award of Performance Units and Shares will be evidenced by
an Award Agreement that will specify the initial value, the Performance Period,
the number of Performance Units or Performance Shares granted, and such other
terms and conditions (which need not be identical among Participants) as the
Administrator will determine in its sole discretion.

c.

Value of Performance Units and Performance Shares. Each Performance Unit will
have an initial value that is established by the Administrator on or before the
Grant Date. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the Grant Date.

12

--------------------------------------------------------------------------------

d.

Vesting Conditions and Performance Period. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units or Performance Shares that will be paid out to the
Service Providers. The time period during which the performance objectives or
other vesting provisions must be met will be called the “Performance Period.”
The Administrator may set performance objectives based upon the achievement of
Company-wide, divisional, or individual goals or any other basis determined by
the Administrator in its discretion.

e.

Time and Form of Payment. After the applicable Performance Period has ended, the
holder of Performance Units or Performance Shares will be entitled to receive a
payout of the number of vested Performance Units or Performance Shares by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives or other vesting
provisions have been achieved. Vested Performance Units or Performance Shares
will be paid as soon as practicable after the expiration of the applicable
Performance Period, but in no event later than the 15th day of the third month
following the end of the year the applicable Performance Period expired. An
Award Agreement may provide for the satisfaction of Performance Unit or
Performance Share Awards in cash or Shares (which have an aggregate Fair Market
Value equal to the value of the vested Performance Units or Performance Shares
at the close of the applicable Performance Period) or in a combination thereof.

f.

Forfeiture of Performance Units and Performance Shares. All unvested Performance
Units or Performance Shares will be forfeited to the Company on the date set
forth in the Award Agreement, and again will become available for grant under
the Plan.

11.

Leaves of Absence/Transfer Between Locations. Unless the Administrator provides
otherwise or as required by Applicable Laws, vesting of Awards will be suspended
during any unpaid leave of absence. An Employee will not cease to be an Employee
in the case of (i) any leave of absence approved by the Company or (ii)
transfers between locations of the Company or between the Company, its Parent,
or any Subsidiary.

 

 

12.

Transferability of Awards. Unless determined otherwise by the Administrator, an
Award may not be sold, pledged, assigned, hypothecated, transferred, or disposed
of in any manner other than by will or by the laws of descent or distribution
and may be exercised, during the lifetime of the Participant, only by the
Participant. If the Administrator makes an Award transferable, such Award will
contain such additional terms and conditions as the Administrator deems
appropriate.

 

 

13.

Adjustments; Dissolution or Liquidation; Merger or Change in Control.

a.

Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, shall appropriately adjust the
number and class of Shares that may be delivered under the Plan and/or the
number, class, and price of Shares covered by each outstanding Award.

13

--------------------------------------------------------------------------------

b.

Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.

c.

Change in Control. In the event of a merger or Change in Control, any or all
outstanding Awards may be assumed by the successor corporation, which assumption
shall be binding on all Participants. In the alternative, the successor
corporation may substitute equivalent Awards (after taking into account the
existing provisions of the Awards). The successor corporation may also issue, in
place of outstanding Shares of the Company held by the Participant,
substantially similar shares or other property subject to vesting requirements
and repurchase restrictions no less favorable to the Participant than those in
effect prior to the merger or Change in Control.

In the event that the successor corporation does not assume or substitute for
the Award, unless the Administrator provides otherwise, the Participant will
fully vest in and have the right to exercise all of his or her outstanding
Options and SARs, including Shares as to which such Awards would not otherwise
be vested or exercisable, all restrictions on Restricted Stock and Restricted
Stock Units will lapse, and, with respect to Performance Shares and Performance
Units, all Performance Goals or other vesting criteria will be deemed achieved
at target levels and all other terms and conditions met. In addition, if an
Option or SAR is not assumed or substituted in the event of a Change in Control,
the Administrator will notify the Participant in writing or electronically that
the Option or SAR will be exercisable for a period of time determined by the
Administrator in its sole discretion, and the Option or SAR will terminate upon
the expiration of such period.

For the purposes of this Section 13(c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) or, in the case of a SAR upon the exercise of which the Administrator
determines to pay cash or a Performance Share or Performance Unit which the
Administrator can determine to pay in cash, the fair market value of the
consideration received in the merger or Change in Control by holders of Common
Stock for each Share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Shares); provided, however, that
if such consideration received in the Change in Control is not solely common
stock of the successor corporation or its Parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of an Option or SAR or upon the payout of a
Restricted Stock Unit, Performance Share or Performance Unit, for each Share
subject to such Award (or in the case of Restricted Stock Units and Performance
Units, the number of implied shares determined by dividing the value of the
Restricted Stock Units and Performance Units, as applicable, by the per share
consideration received by holders of Common Stock in the Change in Control), to
be solely common stock of the successor corporation or its Parent equal in fair
market value to the per share consideration received by holders of Common Stock
in the Change in Control.

14

--------------------------------------------------------------------------------

Notwithstanding anything in this Section 13(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant's consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation's post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

14. Tax Withholding.

a.

Withholding Requirements. Prior to the delivery of any Shares or cash pursuant
to an Award (or exercise thereof), the Company will have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy federal, state, local, foreign or other taxes
required by Applicable Laws to be withheld with respect to such Award (or
exercise thereof).

b.

Withholding Arrangements. The Administrator, in its sole discretion and pursuant
to such procedures as it may specify from time to time, may permit a Participant
to satisfy such tax withholding obligation, in whole or in part by (without
limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable Shares having a Fair Market Value equal to the amount
required to be withheld, or (iii) delivering to the Company already-owned Shares
having a Fair Market Value equal to the amount required to be withheld. The
amount of the withholding requirement will be deemed to include any amount which
the Administrator agrees may be withheld at the time the election is made. The
Fair Market Value of the Shares to be withheld or delivered will be determined
as of the date that the taxes are required to be withheld.

15.

Provisions Applicable In the Event the Company or the Service Provider is
Subject to U.S. Taxation.


  a.

Grant of Incentive Stock Options. If the Administrator grants Options to
Employees subject to U.S. taxation, the Administrator may grant such Employee an
ISO and the following terms shall also apply:

15

--------------------------------------------------------------------------------

i.

Maximum Amount. Subject to the provisions of Section 13, to the extent
consistent with Section 422 of the Code, not more than an aggregate of 10
million (10,000,000) Shares may be issued as ISOs under the Plan.

ii.

General Rule. Only Employees shall be eligible for the grant of ISOs.

iii.

Continuous Employment. The Optionee must remain in the continuous employ of the
Company or its Subsidiaries from the date the ISO is granted until not more than
three months before the date on which it is exercised. A leave of absence
approved by the Company may exceed ninety (90) days if reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, then three (3) months following the ninety-first (91st) day of such
leave any ISO held by the Optionee will cease to be treated as an ISO.

  iv. Award Agreement.

(1)

The Administrator shall designate Options granted as ISOs in the Award
Agreement. Notwithstanding such designation, to the extent that the aggregate
Fair Market Value of the Shares with respect to which ISOs are exercisable for
the first time by the Optionee during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds one hundred thousand dollars
($100,000), Options will not qualify as an ISO. For purposes of this section,
ISOs will be taken into account in the order in which they were granted. The
Fair Market Value of the Shares will be determined as of the time the Option
with respect to such Shares is granted.

(2)

The Award Agreement shall specify the term of the ISO. The term shall not exceed
ten (10) years from the Grant Date or five (5) years from the Grant Date for Ten
Percent Owners.

(3)

The Award Agreement shall specify an exercise price of not less than the Fair
Market Value per Share on the Grant Date or one hundred ten percent (110%) of
the Fair Market Value per Share on the Grant Date for Ten Percent Owners.

(4)

The Award Agreement shall specify that an ISO is not transferable except by
will, beneficiary designation or the laws of descent and distribution.

v.

Form of Payment. The consideration to be paid for the Shares to be issued upon
exercise of an ISO, including the method of payment, shall be determined by the
Administrator at the time of grant in accordance with Section 6(e)(iii).

16

--------------------------------------------------------------------------------

vi.

“Disability”, for purposes of an ISO, means total and permanent disability as
defined in Section 22(e)(3) of the Code.

vii.

Notice. In the event of any disposition of the Shares acquired pursuant to the
exercise of an ISO within two years from the Grant Date or one year from the
exercise date, the Optionee will notify the Company thereof in writing within
thirty (30) days after such disposition. In addition, the Optionee shall provide
the Company with such information as the Company shall reasonably request in
connection with determining the amount and character of Optionee’s income, the
Company’s deduction, and the Company’s obligation to withhold taxes or other
amounts incurred by reason of a disqualifying disposition, including the amount
thereof.

  b.

Performance-based Compensation. If the Company pays salaries for which it claims
deductions that are subject to the Code section 162(m) limitation on its U.S.
tax returns, then the following terms shall be applied in a manner consistent
with the requirements of, and only to the extent required for compliance with,
the exclusion from the limitation on deductibility of compensation under Code
Section 162(m):

i.

Outside Directors. The Compensation Committee shall consider in selecting the
membership of any committee acting as Administrator the provisions regarding
“outside directors” within the meaning of Code Section 162(m).

ii.

Maximum Amount.

(1)

Subject to the provisions of Section 13, the maximum number of Shares that can
be awarded to any individual Participant in the aggregate in any one fiscal year
of the Company is 1 million (1,000,000) Shares;

(2)

For Awards denominated in Shares and satisfied in cash, the maximum Award to any
individual Participant in the aggregate in any one fiscal year of the Company is
the Fair Market Value of 1 million (1,000,000) Shares on the Grant Date; and

(3)

The maximum amount payable pursuant to any cash Awards to any individual
Participant in the aggregate in any one fiscal year of the Company is the Fair
Market Value of 1 million (1,000,000) Shares on the Grant Date.

iii.

Performance Criteria. All performance criteria must be objective and be
established in writing prior to the beginning of the performance period or at
later time as permitted by Code Section 162(m). Performance criteria may include
alternative and multiple performance goals and may be based on one or more
business and/or financial criteria. In establishing the performance goals, the
Administrator in its discretion may include one or any combination of the
following criteria in either absolute or relative terms, for the Company or any
Subsidiary:

17

--------------------------------------------------------------------------------

(1)

Increased revenue;

(2)

Net income measures (including but not limited to income after capital costs and
income before or after taxes);

(3)

Stock price measures (including but not limited to growth measures and total
stockholder return);

(4)

Market share;

(5)

Earnings per Share (actual or targeted growth);

(6)

Earnings before interest, taxes, depreciation, and amortization (“EBITDA”);

(7)

Cash flow measures (including but not limited to net cash flow and net cash flow
before financing activities);

(8)

Return measures (including but not limited to return on equity, return on
average assets, return on capital, risk-adjusted return on capital, return on
investors’ capital and return on average equity);

(9)

Operating measures (including operating income, funds from operations, cash from
operations, after-tax operating income, sales volumes, production volumes, and
production efficiency);

(10)

Expense measures (including but not limited to overhead cost and general and
administrative expense);

(11)

Margins;

(12)

Stockholder value;

(13)

Total stockholder return;

(14)

Proceeds from dispositions;

(15)

Production volumes;

(16)

Total market value; and

(17)

Corporate values measures (including but not limited to ethics compliance,
environmental, and safety).

  c.

Stock Options and SARs Exempt from Code section 409A. If the Administrator
grants Options or SARs to Employees subject to U.S. taxation the Administrator
may not modify or amend the Options or SARs to the extent that the modification
or amendment adds a feature allowing for additional deferral within the meaning
of Code section 409A.

18

--------------------------------------------------------------------------------


16.

No Effect on Employment or Service. Neither the Plan nor any Award will confer
upon any Participant any right with respect to continuing the Participant's
relationship as a Service Provider with the Company or any Parent or Subsidiary
of the Company, nor will they interfere in any way with the Participant's right
or the Company's or its Parent’s or Subsidiary’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.

 

 

17.

Effective Date. The Plan’s effective date is the date on which it is adopted by
the Board, so long as it is approved by the Company’s stockholders at any time
within 12 months of such adoption. Upon approval of the Plan by the stockholders
of the Company, all Awards issued pursuant to the Plan on or after the Effective
Date shall be fully effective as if the stockholders of the Company had approved
the Plan on the Effective Date. If the stockholders fail to approve the Plan
within one year before or after the Effective Date, any Awards made hereunder
shall be null and void and of no effect.

 

 

18.

Term of Plan. The Plan will terminate 10 years following the earlier of (i) the
date it was adopted by the Board or (ii) the date it became effective upon
approval by stockholders of the Company, unless sooner terminated by the Board
pursuant to Section 19.

 

 

19.

Amendment and Termination of the Plan.

a.

Amendment and Termination. The Board may at any time amend, alter, suspend or
terminate the Plan.

b.

Stockholder Approval. The Company will obtain stockholder approval of any Plan
amendment to the extent necessary and desirable to comply with Applicable Laws.

c.

Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator's ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.

20. Conditions Upon Issuance of Shares.

a.

Legal Compliance. The Administrator may delay or suspend the issuance and
delivery of Shares, suspend the exercise of Options or SARs, or suspend the Plan
as necessary to comply Applicable Laws. Shares will not be issued pursuant to
the exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares will comply with Applicable Laws and will be further
subject to the approval of counsel for the Company with respect to such
compliance.

b.

Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

19

--------------------------------------------------------------------------------


21.

Inability to Obtain Authority. The inability of the Company to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, will relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority will not have
been obtained.

 

 

22.

Exchange Programs. The Administrator may authorize the Company, without prior
stockholder approval, to institute one or more Exchange Programs. An Exchange
Program may, at the discretion of the Administrator, be offered to individual
Participants selected by the Administrator on a case-by-case basis, or to a
class of Participants identified by the Administrator. The terms and conditions
of any Exchange Program will be determined by the Administrator in its sole
discretion, not inconsistent with the terms of the Plan, including without
limitation, Section 15(c); provided however, that no Exchange Program may
adversely affect the rights of a Participant under an outstanding Award unless
the Participant consents in writing to be bound by the terms and conditions of
the Exchange Program..

 

 

23.

Substitution and Assumption of Awards. The Administrator may make Awards under
the Plan that assume, substitute or replace performance shares, phantom shares,
stock awards, stock options, stock appreciation rights or similar awards granted
by another entity (including a Parent or Subsidiary), if such assumption,
substitution or replacement is in connection with an asset acquisition, stock
acquisition, merger, consolidation or similar transaction involving the Company
(and/or its Parent or Subsidiary) and such other entity (and/or its affiliate).
The Administrator may also cause the Plan to assume an equity-based award
granted by the Company prior to the adoption and approval of the Plan or
substitute or replace such prior award with a similar type of Award under this
Plan. Notwithstanding any provision of the Plan (other than the maximum number
of shares of Common Stock that may be issued under the Plan), (i) in the case of
an Award that assumes, substitutes or replaces an award of another entity
pursuant to a corporate transaction, such Award shall be subject to the same
terms and conditions as the original award, with such adjustments or
modifications as the Administrator deems necessary and appropriate to give
effect to the relevant provisions of any agreement entered into in connection
with the such corporate transaction or (ii) in the case of an Award that
assumes, substitutes or replaces a prior Company award, such Award shall be
subject to the same terms and conditions as the original award, except to the
extent that any such term or condition is inconsistent with the Plan, in which
event the terms of the Plan shall control. Notwithstanding the foregoing, in no
event may the assumption, substitution or replacement of a prior Company award
with an Award under the Plan adversely affect the Participant’s rights under the
prior Company award unless the Participant consents in writing to such
assumption, substitution or replacement. Shares issued pursuant to assumed,
substituted or replaced awards shall count against the total number of shares
authorized to be issued under the Plan pursuant to Section 3.

20

--------------------------------------------------------------------------------


24.

Governing Law. The Plan and all Agreements shall be construed in accordance with
and governed by the laws of the State of Nevada.

Adopted by the Board of Directors on October 19, 2010

21

--------------------------------------------------------------------------------